El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Antonio Solís fué convicto, primero, en una corte municipal, y posteriormente, luego de un juicio de novo, en la corte de distrito, de una infracción a las secciones 54 y 55 de la Ley de Rentas Internas, Leyes de 1925, páginas 585 y 621.
Los beclios alegados en la denuncia demuestran una venta de cigarros a los que no se les fijaron sellos de rentas inter-nas. Esos becbos habrían sostenido una condena bajo la sec-ción 50 de la ley, si al acusado se le hubiera imputado una infracción de esa sección. No revelan que se baya infringido la sección 54, ni la 55. No estamos dispuestos a modificar la sentencia de forma que especifique una infracción de la sección 50, en vez de las 54 y 55. Véanse los casos de El Pueblo v. Rodriguez, 10 D.P.R. 1, y El Pueblo v. Mayagües Sugar Co., 37 D.P.R. 112.

Bebe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opi-nión.